Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	 Claims 1-20 filed 09/10/2020 are pending for examination.

Continuation
2.	This application is a division of  application number 15814499, filed 11/16/2017 ,now U.S. Patent #10789635.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.1.	Claims 11-20 are rejected because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the independent claim recites claiming a system comprising a user interface communication with a communications module; and a controller module adapted to implement several functions of receiving, identifying and sending data, wherein a user interface, communications module, and a controller module, under their broadest reasonable interpretation, can be either software or hardware. Since the claim 11, as recited, is not explicit in reciting that a controller module is hardware as a processor implementing the recited steps, all these computer components are considered software mere per se.. See MPEP [2108.01: I] which define software per se are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such software  does  not define any structural and functional interrelationships between the software and other claimed aspects of the invention which permit the software functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory. Therefore claim 11 with its dependent claims 12-20, as recited, is non-statutory.
Note:	Examiner suggests following amendment to claim 11 overcome this rejection:
a user interface adapted to receive a user input and communicatively connected with a communications module; a foodstuff database stored in memory including a set of available foodstuff transactions and a set of locations associated with the set of available foodstuff transactions; and a controller module including a processor adapted to: 



3.2.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-10 are to a process comprising a series of steps, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:

1. A method of implementing a food-sharing application platform, the method comprising: 
receiving, by a computer server, a list of authorized users from a food-sharing application user;
receiving, by the computer server, a foodstuff query from the food-sharing application user;
comparing, by the computer server, a comparison of the list of authorized users with a set of users associated with a set of available foodstuff transactions;
identifying, by the computer server, a subset of available foodstuff transactions in a foodstuff database, based on the comparing;
sending the subset of available foodstuff transactions to the food-sharing application user; and 
displaying, for selection, the subset of available foodstuff transactions.

Step 2A Prong 1 analysis: Claims 1--10 recite abstract idea.
comparing a comparison of the list of authorized users with a set of users associated with a set of available foodstuff transactions, and identifying a subset of available foodstuff transactions in a foodstuff database, based on the comparing. These limitations, as drafted, represent a simple method that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “by a computer server”. That is other than reciting “by a computer server”, nothing in the claim precludes the step from practically being performed in the mind. For example, , but for the “by a computer server” language, the claim encompasses a person looking at data collected and implementing the steps of comparing data and identifying a subset data, which do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general- purpose computer. The mere nominal recitation by a computer server does not take the claim limitations out of the mental process grouping. Thus, the claim 1 recites a mental process. 
	Since dependent claims 2-10 include the limitations of base claim 1, they recite an abstract idea within “Mental Process”.
	Claims 1-10 recite an abstract idea. Step 2A, prong 1=Yes.


Step 2A Prong 2 analysis:
Claims 1-10: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of receiving, by a computer server, a list of authorized users from a food-sharing application user, receiving, by the computer server, a foodstuff query from the food-sharing application user; sending the subset of available foodstuff transactions to the food-sharing application user; and displaying, for selection, the subset of available foodstuff transactions. The receiving step by the computer server from food-sharing 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claim 1 is directed to an abstract idea. 

using generic computer components comprising a generic computer server communicating with a generic mobile device wherein the server implements the step of determining an attribute of the user, and the mobile device implements the step of querying the venue server with the selected location, the selected category, and the attribute of the user. The determining by a server, and querying by a mobile device are recited at a high level of generality and merely automates the determining and querying steps, therefore acting as generic computer components to perform the abstract ideas. The server and the mobile device are claimed generically and are operating in their ordinary capacity and do not use the judicial exceptions in a manner that impose a meaningful limits on the judicial exceptions, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitations are no more than mere instructions to apply the exception using generic computer 
The claim 1 recites additional steps of receive an initial input from a user, wherein the initial input includes a selected location, receive a subsequent input from the user, wherein the subsequent input include a selected category, receive the venue recommendation from the venue server, wherein a venue associated with the venue recommendation is in a proximity to the selected location, is within the selected category, and a feature of the venue accommodates the attribute of the user, and display the venue recommendation to the user. The receiving steps from the user or from the server are recited at a high level of generality (i.e., as a general means of gathering information from a user and from a recommendation provider for determining a recommendation and then sending it } and amounts to mere data gathering/transmitting, which are a form of insignificant extra-solution activity. The display step of displaying venue recommendation is also recited at a high level of generality (i.e., as a general means of displaying the venue recommendation) and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
Dependent claim 2 recites  non-functional descriptive data  qualifying the limitations recited in claim 1, claims 3-7 include steps of comparing, filtering, accessing, identifying data,  and claims 8-10 recite steps of transmitting and displaying data which are mere extension of the limitations recited in base claim 1 and amount to insignificant, extra-solution, post-solution activities and steps that can be performed in mind using generic computer server , which all are recited at a high level of generality  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 2-10, similar to claim 1 are directed to an abstract idea.
Thus, all claims 1-10 are directed to an abstract idea. Step 2A = Yes.

Step 2B analysis:	The claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-10 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring/accessing, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components fret the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does ot integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One ank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that urports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai amco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Step 2B = No, the claims 1-10 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-120 are patent ineligible.

Note: Claims 11-20: Since they have are rejected as being non-statutory above in paragraph 3.1 as directed to reciting mere software per se, they are not considered under rejection as the claimed invention being directed to an abstract idea without significantly more.


4.1.	Best prior art discussion:
	(i) Article, “ New app wants to help reduce Buckinghamshire's 38,000 tonnes of annual food waste”, published 03/23/2017 in The Bucks Herald [Aylesbury] , extracted from Google on 02/25/2022 discloses using mobile technology and OLIO free app for sharing extra available food rather than getting it wasted. By opening the Olio app one can add photo, description and the time when the food is available for pick-up. One is need of food can simply browse the items available on Olio app arrange a pick-up via private messaging. Anyone can download the free Olio app.

(ii)	Shimokawa [JP-5956706] discloses receiving a request with a user’s ID but also the ID of another user who wants to share a food dish, see Step 401. .
In this example, the order request received in step S401 includes not only the user ID of the ordering user but also at least part of the user ID of another user sharing the dish (hereinafter referred to as another user), so that the information of other users who share food restricted, see Step 502. With the restriction process, the allocation amount of all users (that is, all users sharing the food) of the ordering user and other users is determined. The allocation amount may be presented only to the ordering user, or to other users in addition to the ordering user. 

(iii) Moses et al. [US20080235232 A1; see para 0069] discloses a Food database 22 storing food and/or ingredient information which is shared with users. Food database 22 stores information about specific food and/or ingredients and more particularly their nutritional 

4.2.	With reference independent claims 1 and 11 the best prior art of record, alone or combined neither teaches nor renders obvious the limitations, as a whole, comprising a computer server receiving a list of authorized users from a food-sharing application user, a foodstuff query from the food-sharing application user, comparing a comparison of the list of authorized users with a set of users associated with a set of available foodstuff transactions, identifying a subset of available foodstuff transactions in a foodstuff database, based on the comparing sending the subset of available foodstuff transactions to the food-sharing application user, and displaying, for selection, the subset of available foodstuff transactions.
Note: If rejections under 35 USC 101 can be overcome then the claims 1-20 can be placed in condition for allowance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        /YOGESH C GARG/Primary Examiner, Art Unit 3625